DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “predetermined orientations”, and the claim also recites “in particular via a corresponding profile of at least one of the receiving openings”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the limitation(s) following the phrase have not been considered to be part of the claimed invention.

Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the limitation(s) following the phrase have not been considered to be part of the claimed invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “connecting elements”, and the claim also recites “in particular rivets”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the limitation(s) following the phrase have not been considered to be part of the claimed invention.

Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the limitation(s) following the phrase have not been considered to be part of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,408,541. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims substantially encompasses the recitations of claims 1-14 of the instant application.  Those recitations not explicitly encompassed by or recited in the patented claims are considered either inherent or obvious.  The claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20114345 U1.
As to claim 1, DE 20114345 U1 discloses a coupling device for connecting elongated hollow bodies in an assembly system, comprising: a first receiving opening (for 66.2) for receiving a first elongated hollow body and a second receiving opening (for 66.3) for receiving a second elongated hollow body, wherein the receiving openings are arranged relative to one another in such a way that the first and second elongated hollow bodies can be coupled to one another after introduction into the respective receiving openings, and wherein the coupling device is formed to connect the hollow bodies to one another substantially with fluidic decoupling from the environment.  Refer to Fig. 10.1.

As to claim 2, DE 20114345 U1 discloses the coupling device according to claim 1, wherein at least one of the receiving openings comprises an exchangeable adapter piece (130, 140), which is formed to receive an elongated hollow body with predetermined cross- sectional dimensions.  

As to claim 3, DE 20114345 U1 discloses the device according to claim 1, further comprising a basic body (110), in which the first and second receiving openings are formed, wherein the receiving openings are connected to one another via at least one connecting channel (the bore) in the basic body.  
As to claim 4, DE 20114345 U1 discloses the device according to claim 3, wherein the connecting channel is formed, at least in sections, with a closed cross-sectional profile (see Fig. 10.1).  

As to claim 5, DE 20114345 U1 discloses the device according to claim 2, wherein the coupling device is formed in such a way that the adapter piece can only be arranged therein with predetermined orientations.  

As to claim 6, DE 20114345 U1 discloses the device according to claim 2, wherein the elongated hollow bodies further comprise a predetermined cross-sectional profile and the adapter piece comprises a correspondingly profiled receiving area for receiving the hollow body.  Refer to Figs. 9 and 10.
 
As to claim 7, DE 20114345 U1 discloses the device according to claim 1, further comprising at least one clamping device (10), which is formed to clamp at least one of the hollow bodies and/or the adapter piece fixedly in the coupling device.  

As to claim 8, DE 20114345 U1 discloses the device according to claim 7, wherein the clamping device is arranged in the area of one of the receiving openings or wherein the clamping device is arranged in the connecting channel of the basic body.  Refer to Fig. 8.1.

As to claim 9, DE 20114345 U1 discloses the device according to claim 1, further comprising a connection area (a given area of the device) for the supply of a pressure medium, wherein the connection area is connectable in a fluid-conducting manner to at least one of the hollow bodies.  

As to claim 10, DE 20114345 U1discloses the device according to claim 9, further comprising an adapter intermediate piece (130 or 140), which can be arranged in the coupling device in such a way that at least one of the hollow bodies is connectable in a fluid- conducting manner via the adapter intermediate piece to the connection area.  

As to claim 11, DE 20114345 U1 discloses an assembly, comprising a coupling device according to claim 2 and at least one further exchangeable adapter piece (130, 140), wherein the adapter pieces are formed to receive hollow bodies with cross-sectional dimensions different from one another.  

As to claim 12, DE 20114345 U1 discloses an assembly system, comprising at least one coupling device according to claim 1 and two elongated hollow bodies (66.2, 66.3), which are connectable to the coupling device, wherein the elongated hollow bodies are formed as supply hoses for assembly elements for a tool unit.  

As to claim 13, DE 20114345 U1 discloses an assembly system according to claim 12, wherein the assembly elements comprise connecting elements.  Refer to figures.

As to claim 14, DE 20114345 U1 discloses an assembly system according to claim 12, comprising an industrial robot with a plurality of moving robot limbs, wherein the coupling device is arranged on one of the robot limbs.  Refer to at least the title in Derwent.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maurer (US 3,521,912) discloses a pipe clamping arrangement that employs gripping elements.
Eaton et al (US 8,894,100) discloses a pipe clamping arrangement that employs gripping elements.
Ziebart et al (DE 10 2016 112 732) discloses a method for feeding connecting elements, in particular, rivets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679